NO. 12-09-00182-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JIMMY BROWN HUMPHRIES,
INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF MAMIE RUTH§
	APPEAL FROM THE 294TH
HUMPHRIES HENDERSON, DECEASED
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

MARVIN WAYNE HUMPHRIES 
AND§
	VAN ZANDT COUNTY, TEXAS
TOMMY M. HUMPHRIES,
APPELLEES



MEMORANDUM OPINION
PER CURIAM

	Jimmy Brown Humphries, individually and as executor of the estate of Mamie Ruth
Humphries Henderson, deceased, has filed a motion to dismiss this appeal.  In his motion,
Humphries states that he does not wish to continue this appeal because the judgment he purports to
appeal is not a final appealable judgment.  Because Humphries has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.  
Opinion delivered July 15, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.






(PUBLISH)